Case 1:16-cv-00853-MSG Document 496 Filed 06/11/20 Page 1 of 1 PageID #: 7262

                       MORRIS, NICHOLS, ARSHT              &   TUNNELL     LLP
                                   1201 N ORTH M ARKET S TREET
                                          P.O. B OX 1347
                               W ILMINGTON , D ELAWARE 19899-1347

                                           (302) 658-9200
                                        (302) 658-3989 FAX
JACK B. BLUMENFELD
(302) 351-9291
jblumenfeld@mnat.com
                                          June 11, 2020

The Honorable Mitchell S. Goldberg                                     VIA ELECTRONIC FILING
United States District Court
 Eastern District of Pennsylvania
601 Market Street
Philadelphia, PA 19106-1797

         RE:      Amgen Inc. v. Amneal Pharmaceuticals LLC, et al., C.A. No. 16-853 (MSG)

Dear Judge Goldberg:

        This firm, along with Venable LLP, represents Plaintiff Amgen Inc. (“Amgen”) in this
case and writes to respond to Defendant Piramal Healthcare UK Ltd.’s (“Piramal”) letter of
June 9, 2020 concerning deconsolidation.

       The Piramal case is one of fifteen patent infringement cases involving generic versions of
Amgen’s SENSIPAR that Judge Sleet ordered consolidated “for all purposes, including trial,
without prejudice.” Amgen respectfully disagrees that the Piramal case should be de-
consolidated from the captioned case. Piramal is seeking damages for sales of its generic
product that it would have made but for a stipulated preliminary injunction. Although the
Amneal case is still in the liability phase, it could become a damages case if Amneal decides to
launch its generic product once it is approved.

       Further, Piramal has not explained why de-consolidation would “simplify matters.” To
address any concerns, Piramal’s case can be put on its own schedule and its confidential
information can be kept from other defendants. Indeed, Your Honor has already resolved an
issue specific to a defendant in the consolidated action, see D.I. 485 (Memorandum Opinion
denying Defendants Sun Pharmaceutical Industries, Ltd., Sun Pharma Global Fze, and Sun
Pharmaceutical Industries, Inc.’s motion to enforce the settlement agreement between Amgen
and Sun), while maintaining confidentiality for such defendant. The same can be done here.

         We look forward to discussing these issues with Your Honor at the status conference.

                                                       Respectfully,

                                                       /s/ Jack B. Blumenfeld
                                                       Jack B. Blumenfeld (#1014)

cc:      All Counsel of Record (via electronic mail)
